Citation Nr: 0832207	
Decision Date: 09/19/08    Archive Date: 09/30/08

DOCKET NO.  07-25 242	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to service connection for hypertension.

2.  Entitlement to service connection for left shoulder 
disorder.

3.  Entitlement to service connection for recurrent lower 
back pain.  

4.  Entitlement to service connection for a bilateral foot 
disorder, claimed as bilateral plantar fasciitis and hallux 
valgus.

5.  Entitlement to an initial rating in excess of 10 percent 
for service-connected headaches.


REPRESENTATION

Appellant represented by:	Virginia Department of 
Veterans Services


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Curameng, Associate Counsel


INTRODUCTION

The veteran had active duty service from March 1985 to March 
2005.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2006 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA) in Roanoke, Virginia.  The veteran testified at a 
personal hearing before the Board in Washington, D.C. in 
January 2008.  A transcript is of record.    

The issues of entitlement to service connection for a 
bilateral foot disorder, claimed as bilateral plantar 
fasciitis and hallux valgus, and entitlement to an initial 
rating in excess of 10 percent for service-connected 
headaches are addressed in the REMAND portion of the decision 
below and are REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  VA has obtained all information and evidence necessary 
for an equitable disposition of the veteran's appeal.  

2.  Hypertension is related to service.

3.  Competent medical evidence of a current left shoulder 
disability is not of record.

4.  Competent medical evidence of a current low back 
disability is not of record.


CONCLUSIONS OF LAW

1.  Hypertension was incurred in service.  38 U.S.C.A. §§ 
1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2008); 38 
C.F.R. §§ 3.159, 3.303, 3.309 (2007).

2.  A left shoulder disorder was not incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 1131, 5103, 
5103A, 5107 (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.159, 
3.303 (2007).

3.  Recurrent lower back pain was not incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 1131, 5103, 
5103A, 5107 (West 2002 & Supp. 2008); 38 C.F.R. §§  3.159, 
3.303 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service Connection

The issues before the Board involve claims of entitlement to 
service connection hypertension, left shoulder disorder, and 
lower back pain. 

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in the active military, naval, or air service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  

That an injury occurred in service alone is not enough; there 
must be chronic disability resulting from that injury.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  
38 C.F.R. § 3.303(b).   

Additionally, for veteran's who have served 90 days or more 
of active service during a war period or after December 31, 
1946, certain chronic disabilities, such as hypertension, are 
presumed to have been incurred in service if manifest to a 
compensable degree within one year of discharge from 
service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 
3.309.   

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

I.  Hypertension

Service connection is warranted for hypertension.  Service 
treatment records from June 2002 show a blood pressure 
reading of 156/94, and an October 2004 examination shows a 
diagnosis of elevate blood pressure with blood pressure 
readings of 146/90 and 142/93.  Post service, on VA 
examination in September 2005 (6 months after separation from 
service) incidental findings showed hypertension due to 
elevated ratings from 3 days.  The Board notes that not only 
was there evidence of high blood pressure in service, but 
also the one-year presumption of service incurrence of 
hypertension has been met.  Therefore, service connection for 
hypertension is granted.  

There is no need to undertake any review of compliance with 
the Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations in this case since there is no 
detriment to the veteran as a result of any VCAA deficiency 
in view of the fact that the full benefit sought by the 
veteran is being granted by this decision of the Board.  See 
generally 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002 & 
Supp. 2008); 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2007).




II.  Left Shoulder and Lower Back Pain

Regarding left shoulder and lower back pain, service 
connection is not warranted.

Service treatment records show that the veteran was seen for 
complaints of pain in his left acromioclavicular joint in 
November 1990.  When he was seen for physical therapy in 
November 1990, the diagnosis was status post 1 degree 
acromioclavicular separation, left.  However, in reports of 
medical examinations from April 1993 to October 2004, the 
veteran's upper extremities were clinically evaluated as 
normal.  In a September 2004 report of medical history, the 
veteran marked the appropriate box to deny a past/current 
medical history of painful shoulder.    

Regarding lower back pain, an April 1993 report of medical 
examination shows that the veteran's spine was clinically 
evaluated as normal.  However, a report of medical 
examination from October 2004 shows that the veteran's spine 
was clinically evaluated as abnormal; and it was noted that 
the veteran had tandem gait.  It was further noted that the 
veteran had chronic low back pain.  When asked on a September 
2004 report of medical history whether he had recurrent back 
pain or any back problem, the veteran marked the appropriate 
circle indicating, "yes."  The veteran stated that he had 
recurrent back pain over the years and that it hurts to bend 
over.  

On VA examination September 2005, there were no diagnoses of 
left shoulder disorder and recurrent lower back pain.  The 
Board notes that there is no medical evidence to the 
contrary.  

The Board acknowledges the veteran's complaints of pain, but 
the veteran testified at the January 2008 hearing that he has 
not seen a doctor for his left shoulder disorder and lower 
back disorder.  Although he further testified that he 
currently provides self-treatment for left shoulder disorder 
and lower back disorder, post service treatment reports show 
no diagnosis of left shoulder disorder or lower back 
disorder. 

The Board acknowledges the veteran's assertion that he has 
current disabilities of left shoulder disorder and lower back 
disorder and that they are related to service.  However, 
although lay persons are competent to provide evidence 
regarding injury and symptomatology, they are not competent 
to provide evidence regarding diagnosis or etiology.  See 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  Only a 
medical professional can provide evidence of a diagnosis or 
etiology of a disease or disorder.  

The Board also acknowledges that the veteran was awarded a 
Combat Infantryman Badge.  The provisions of 38 U.S.C.A. § 
1154(b) provide that the Secretary shall accept as sufficient 
proof of service-connection of any disease or injury alleged 
to have been incurred in or aggravated by such service 
satisfactory lay or other evidence of service incurrence or 
aggravation of such injury or disease, if consistent with the 
circumstances, conditions, or hardships of such service, 
notwithstanding the fact that there is no official record of 
such incurrence or aggravation in such service, and, to that 
end, shall resolve every reasonable doubt in favor of the 
veteran.

However, section 1154(b) does not create a statutory 
presumption that a combat veteran's alleged disease or injury 
is service connected.  Collette v. Brown, 82 F.3d 389, 392 
(Fed. Cir. 1996).  Rather, it aids the combat veteran by 
relaxing the adjudicative evidentiary requirements for 
determining what happened in service.  Id.  As such, even 
though the Board accepts the veteran's appellate assertions, 
because the competent medical evidence of record fails to 
show current disabilities of the shoulder and back, the Board 
must conclude that service connection for the veteran's 
claims is not warranted.  

The Court has indicated that in the absence of proof of a 
present disability, there can be no valid claim for service 
connection; an appellant's belief that he is entitled to some 
sort of benefit simply because he had a disease or injury 
while on active service is mistaken, as Congress has 
specifically limited entitlement to service connection to 
cases where such incidents have resulted in a disability.  
Brammer v. Derwinski, 3 Vet. App. 223 (1992).  

Thus, the Board finds that the preponderance of the evidence 
is against the veteran's claims for service connection for 
left shoulder and lower back disabilities.  As the 
preponderance of the evidence weighs against the claims, the 
benefit-of-the-doubt doctrine does not apply.  See 38 
U.S.C.A. § 5107(b).  

It is noted that the veteran is free to submit an application 
to reopen the claims of entitlement to service connection for 
a left shoulder disorder and lower back pain when diagnoses 
of disability are made.  

Duty to Notify and Duty to Assist

The Veterans Claims Assist VA's duty to notify and assist 
claimants in substantiating a claim for VA benefits.  38 
U.S.C.A. §§ 5100, 5102, 5103,  5103A, 5107, 5126; 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a).  Upon receipt of a 
complete or substantially complete application for benefits, 
VA is required to notify the claimant and his representative, 
if any, of any information, and any medical or lay evidence, 
that is necessary to substantiate the claim.  38 U.S.C.A. § 
5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  

The Board concludes that the veteran has been afforded 
appropriate notice under the VCAA.  The RO provided a VCAA 
notice letter to the veteran in August 2005, before the 
initial original adjudication of the claims.  The letter 
notified the veteran of what information and evidence must be 
submitted to substantiate claims for service connection, as 
well as what information and evidence must be provided by the 
veteran and what information and evidence would be obtained 
by VA.  He was also told to inform VA of any additional 
information or evidence that VA should have, and was told to 
submit evidence in support of his claims to the RO.  The  
content of the letter complied with the requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b). 

The requirements of the VCAA also include notice of a 
disability rating and an effective date for award of 
benefits if service connection is granted. Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006).  In the present 
appeal, the veteran was provided with notice of what type of 
information and evidence was needed to substantiate his 
claims for service connection, but he was not provided with 
notice of the type of evidence necessary to establish 
disability ratings or effective dates for the disabilities 
on appeal.  Despite the inadequate notice provided to the 
veteran on these latter two elements, given the denial as to 
the present claims, the Board finds that this constitutes 
harmless error.      

The Board finds that all relevant evidence has been obtained 
with regard to the veteran's claims for service connection, 
and the duty to assist requirements has been satisfied.  All 
available service and VA treatment records were obtained.  
There is no identified relevant evidence that has not been 
accounted for.  

The VA has provided the veteran with a September 2005 VA 
examination in connection with his claims of entitlement to 
service connection for left shoulder and lower back pain. 

Under the circumstances, the Board finds that there is no 
reasonable possibility that further assistance would aid the 
veteran in substantiating the claims.  Hence, no further 
notice or assistance to the veteran is required to fulfill 
VA's duty to assist him in the development of the claims.  
Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001). 


ORDER

Entitlement to service connection for hypertension is 
granted.

Entitlement to service connection for left shoulder disorder 
is denied.

Entitlement to service connection for recurrent lower back 
pain is denied.  





REMAND

One of the issues before the Board includes a claim of 
entitlement to service connection for bilateral foot 
disorder, claimed as bilateral plantar fasciitis and hallux 
valgus.

The Board notes that in disability compensation (service 
connection) claims, VA must provide a medical examination 
when there is (1) competent evidence of a current disability 
or persistent or recurrent symptoms of a disability, and 
(2) evidence establishing that an event, injury, or disease 
occurred in service or establishing certain diseases 
manifesting during an applicable presumptive period for which 
the claimant qualifies, and (3) an indication that the 
disability or persistent or recurrent symptoms of a 
disability may be associated with the veteran's service or 
with another service-connected disability, but (4) 
insufficient competent medical evidence on file for the VA to 
make a decision on the claim.  
McLendon v. Nicholson, 20 Vet. App. 79 (2006).  Here, the 
standards of McLendon are met in this case for the veteran's 
feet.  The evidence of record shows treatment in service and 
shows a September 2005 VA examination revealing that the VA 
examiner diagnosed bilateral hallux valgus based on x-ray 
findings.  Accordingly, a VA examination for foot disability 
is appropriate.     

Also, during the pendency of this appeal, on March 3, 2006, 
the United States Court of Appeals for Veterans Claims 
(Court) issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) (West 2002) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a service connection 
claim, including the degree of disability and the effective 
date of an award.  In the present appeal, the veteran was 
provided adequate notice of what type of information and 
evidence was needed to substantiate his service connection 
claims.  However, the veteran was not provided adequate 
notice of the type of evidence necessary to establish 
disability ratings and effective dates particularly for 
entitlement to service connection for bilateral foot 
disorder, claimed as bilateral plantar fasciitis and hallux 
valgus and for entitlement to an initial rating in excess of 
30 percent for service-connected headaches.  Since the appeal 
is being remanded for other reasons outlines above, it is 
appropriate to also direct that the RO furnish proper notice 
under 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) to comply with the Court's 
holding.  

Another issue before the Board is entitlement to an initial 
rating in excess of 10 percent for headaches.  The Board 
notes that the issue of service connection for headaches was 
granted by rating decision in September 2007.  However, a 
notice of disagreement was received in January 2008.  To 
date, the RO has not yet issued a Statement of the Case on 
this.  This must be accomplished prior to a final 
adjudication of the veteran's claim for an increased 
evaluation for service-connected headaches.  See Manlincon v. 
West, 12 Vet. App. 238 (1999).  

Accordingly, the case is REMANDED for the following actions:

1.  Issue to the veteran and his 
representative a Statement of the Case 
(SOC) regarding entitlement to an initial 
rating in excess of 10 percent for 
service-connected headaches.  
Accompanying that SOC should be notice to 
the veteran of his appellate rights, and 
of the need to timely file a Substantive 
Appeal in order to perfect his claim for 
an increased evaluation for service-
connected headaches.  The SOC must 
contain notice of all relevant and recent 
action, if any, taken on the claims for 
benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issues on appeal.  An appropriate period 
of time should be allowed for response.

2.  The RO should furnish the veteran a 
corrective notice under 38 U.S.C.A. 
§ 5103(a) and §38 C.F.R. § 3.159(b) that 
includes an explanation as to the 
information or evidence needed to 
establish disability ratings and 
effective dates for the claims of 
entitlement to service connection for 
bilateral foot disorder, claimed as 
bilateral plantar fasciitis and hallux 
valgus; and entitlement to an initial 
rating in excess of 30 percent for 
service-connected headaches, as outlined 
by the Court in Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).

3.  Thereafter, transfer the claims 
folder to an appropriate examiner to 
determine whether the veteran's bilateral 
foot disorder is related to his active 
service.  The examiner should provide an 
opinion as to whether it is at least as 
likely as not (a 50 percent probability 
or greater) the bilateral foot disorder 
is related to his period of active 
service.  The examiner should also 
provide a rationale for any conclusion 
reached. 

4.  After completion of the above and any 
additional development, readjudicate the 
appellant's claims of entitlement to 
service connection for bilateral foot 
disorder, claimed as bilateral plantar 
fasciitis and hallux valgus and 
entitlement to an initial rating in 
excess of 10 percent for service-
connected headaches.  If the benefits 
sought on appeal are not granted, the 
appellant and his representative should 
be provided with a supplemental statement 
of the case and the appellant should be 
afforded the appropriate opportunity to 
respond thereto.  Thereafter, the case 
should be returned to the Board for 
further appellate consideration, if 
otherwise in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).




This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


